        Case 7:19-cv-00231 Document 1 Filed on 07/09/19 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-231
                                       §
 29.36 ACRES OF LAND, MORE OR LESS, §
 SITUATE IN STARR COUNTY, STATE        §
 OF TEXAS; AND JOHN F.J. GUERRA,       §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being



                                                  1
      Case 7:19-cv-00231 Document 1 Filed on 07/09/19 in TXSD Page 2 of 2



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                       Respectfully submitted,

                                                       RYAN K. PATRICK
                                                       United States Attorney
                                                       Southern District of Texas

                                              By:      s/ Megan Eyes___________________
                                                       MEGAN EYES
                                                       Assistant United States Attorney
                                                       Southern District of Texas No. 3135118
                                                       Florida Bar No. 0105888
                                                       1701 W. Bus. Hwy. 83, Suite 600
                                                       McAllen, TX 78501
                                                       Telephone: (956) 618-8010
                                                       Facsimile: (956) 618-8016
                                                       E-mail: Megan.Eyes@usdoj.gov
                                                       Attorney in Charge for Plaintiff

                                                   2
Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 1 of 14




  SCHEDULE
     A
 Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 2 of 14



                                           SCHEDULE A

                                 AUTHORITY FOR THE TAKING

          The property is taken under and in accordance with 40 U.S.C. gg       3I   13 and   3 1 14,


which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division                      C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C.                  g


1103(b) & note; and the Act of Congress approved March 23,2018, as Public Law 115-

141, div. F, tit.   II,   132 Stat. 348, which appropriated the funds that shall be used for the

taking.
Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 3 of 14




  SCHEDULE
      B
 Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 4 of 14



                                      SCHE,DTILE B

                                    PUBLIC PURPOSE



       The public purpose for which said property is taken is to conduct surveying, testing,

and other investigatory work needed to plan the proposed construction of roads, fencing.

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help

secure the United States/Mexico border within the State of Texas.
Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 5 of 14




  SCHEDULE
     C
 Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 6 of 14



                                     SCHEDULE, C

                                LEGAL DESCRIPTION

                                   Starr County, Texas

Tract: RGV-RGC-2035
Owner: John F. J. Guerra
Acres: 29.36


        29.36 acres ofland, out ofShare 306-A (said share containing a total of 55.24
acres) as per Partition Decree in Cause No. 4801 in the District Court of Hidalgo County,
Texas, certified copy of which Decree is found of record in Book 54 at pages 1 to 272 of
the Real Estate Records of Starr County, Texas. Said Share 306-4 being out of Porcion
No. 67, Abstract No. 146 lor Starr County, Texas, said 29.36 acres being described by
metes and bounds as follows:

BEGINNING at an iron pipe on the North bank olthe fuo Grande River, the S.E. comer
of Share 304-4, the S.W. corner of Share 306-4 for the S.W. Comer of this survey;

THENCE with the West Line of Share 306-4, as follows: N 00" 55' E 1430.0 feet; N
0l' 33' E 800 feet; N 00" 30' E 977.0 feet to a point on the South Line of Share 305-8,
for the N. W. comer of said Share 306-.4, and the N.W. comer of this survey;

THENCE with the South line of Share 305-8, N 78" 30' E 1 198.5 feet; S 89'    l0'   E 96.6
fee to the N.W. Comer of Share 304-8, for the N.E. comer of this survey;

THENCE with the West line of Share 304-8, S 00'44' W 1248.6 feet to the N.E. comer
ol Share 307. for a comer of this survey:

THENCE with the North line of said Share 307, N 89' 05' W 534.7 feet to aN.W. comer
ofsaid Share 307, for a comer ofthis survey;

THENCE N 00' 30' E 310.6 feet to a point for a comer of this survey;

THENCE N 89' 05' W 698.9 feet to a point for a comer of this survey;

THENCE S 00" 30' W 296.8 feet; S 01. 33' W 800 feet; S 00. 55, W 1403.1 feet to a
point on the North bank ofthe Rio Grande River for a comer of this survey;

THENCE s 49' 03'    w   40.3 feet to the Place of BEGINNING and containing 29.36 acres
of land.
Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 7 of 14




  SCHEDULE
      D
                    Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 8 of 14



                                                                  SCHI'DTJLE D

                                                                  MAP or PI-AT


gordor lntrastruclura Proiact. RCC.2000S                                                                    RGV Sactor / Stan County



                                       T
                                       i
                                                                                                                 l-Fl"-*
                                                                                                                 l-J    i.i.cr hr

                                                                                                                 I ,s     I tr r-trrr
                                                                                            i
                                                                                                                    trl     ...




    .\




         i
                                   I
                                           i             I

^iidEI
                                                                                                                                St.rr
                                           L
                                               7   'lI

                                       I
                                                             LAND TO BE CONDEMNED

                  liact:RGV-RGC-2035
                  Owner: John F. J. Guena
                  Acres:29.36
                  * The  case caption identifies acreage for the entire parent tract; access to the entire parent
                  tract may be necessary to complete a survey ofthe proposed tract outlined in red on the
                  map above.
Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 9 of 14




   SCHEDULE
       E
Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 10 of 14



                                       SCIIEI)TILE     E

                                      ESTATE TAKEN

                                     Starr County, Texas

Tract: RGV-RGC-2O35
Owner: John F. J. Guerra
Acres:29.36


        The estate taken is a temporary, assignable easement beginning on the              date

possession is granted to the United States and ending 12 months later, consisting of the

right ofthe United States, its agents, contractors, and assigns to enter in, on, over and across

the land described in Schedule C to survey, make borings, and conduct other investigatory

work for the purposes described in Schedule B and to access adjacent lands; including the

right to trim or remove any vegetative or structural obstacles that interfere with said work;

reserving to the landowners, their successors and assigns all right, title, and privileges as

may be used and enjoyed without interfering with or abridging the rights hereby acquired;

subject to minerals and rights appurtenant thereto, and to existing easements for public

roads and highways, public utilities, railroads and pipelines.
Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 11 of 14




    SCHEDULE
        F
Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 12 of 14



                                     SCHEDULE F

                       ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is ONE HLTNDRED

DOLLARS AND NO/100 ($100.00), to be deposited herewith in the Registry of the Court

for the use and benefit of the persons entitled thereto; and, an additional sum determined

at the conclusion of the temporary estate described in Schedule E to constitute actual

damages,   if any.
Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 13 of 14




     SCHEDULE
        G
Case 7:19-cv-00231 Document 1-1 Filed on 07/09/19 in TXSD Page 14 of 14



                                     SCHEDULE (;

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the natue ofeach person's
property interest(s) as indicated by references in the public records and any other
information available to the United States.,See Fed. R. Civ. P. 71.1(c).

 Interested Party                              Reference
 John F. J. Guerra                             RGV-RGC.2O35
 P,O. Box 518                                  Warranty Deed, Recorded September 21,
 Truro, MA 02666-0518                          1955 - Volume 206 Page 499; Deed
                                               Records of Starr County

                                              Order Appointing Successor
                                              Administrator-
                                              PR 0l -16; Recorded May 13, 2014,
                                              Probate Records, Starr County

                                              Last Will and Testament- PR 0l-16;
                                              Recorded  April 10, 2001 , Probate
                                              Records, Starr County,

                                              Warranty Deed, Recorded April 10, I 996
                                              - Volume 0753 Page 013, Doc# 184976;
                                              Deed Records of Starr County
                                     Case 7:19-cv-00231 Document 1-2 Filed on 07/09/19 in TXSD Page 1 of 1
.,s44      (Revo6/r7)                                                                         CIVILCOVERSHEET
The JS 44 crvrl cover shert and rhe rnformarron coniarned herern nerther replace nor supplemenl the filing and sen rce ofpleadrngs or orher papers as requrred by law, e\cepr as
provided by local rules otcoun Thrs form. approved by the J ud rcial Conference of the United Stares rn Septemb€r 1974. is required for the us€ offie Clerk ofCoun for$e
purpose ofinitiatingthe civil docket sheet. (st:E NSTRU(TI)NSoN NEXI TAGE Ot.',TH|S I:ORM.)

I.   (a)      PLAINTIFFS                                                                                                                  DI]FE\DANl'S
UNITED STATES OF AI\,ERICA                                                                                                              29.36 Acres of Land, More or Less, Situate in Starr County, State of
                                                                                                                                        Texas: And John F.J. Guerra,
     (b)     County ofResidence ofFirst Listed Plaintiff                                                                                 County ofResidence ofFirst Listed Defendant STARR
                                          I'J('EPT IN     U.S. PL,4INTIFT I'ASES)                                                                                        ON U,S, PI.A]NTIFL' CAST:S      ONLI)
                                                                                                                                          NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                    THE TRACT OF LAND INVOLVED,

     (C)     Anorneys        ,r,- r".c 4ldrc\.          and tctpphun. Nunt?4                                                               Attorlr€ys (A KhNn)
Megan Eyes, United States Attorney's Of{ice, SDTX. 1701 West Bus
Hwy. 83, Ste.600, McAllen, TX 7850'l


II.    BASIS OF JURISDICTION                                rrr.".- "x      inone Botonty)                               III.   CITIZENSHIP OF PRINCIPAL PARTIES rrr"*                                             ",    x"   n one Bolfu pratntfi
                                                                                                                                      lt:ot Div^ie'Cates   Onl!)                                             and One Box lo, Deletulanl)
6l         US Go'tu-r                         a3         F.dcral Quesrion                                                                                     PTT DET                                                               PTT           Df,F
             Plajniiff                                     ('tl-s. Oo@mheht Not a l'arty)                                   Citizn ofTtis      Stne           Ol  O I               Incoryomted   /     Prhcipal   Place             O4           A4
                                                                                                                                                                                      ofBusin.s        In This Srae

O 2 U.S Gov.tmot                              O    4 Divdity                                                                Citan ofA,othcr        State         O2         O 2     Incorponted adPrinciprl           Pl.e              D 5 D5
                                                           ll"tlicote Cilze8hipofPo ies in             ttentl)                                                                         ofBBin     ss   I. Anothd      Stat.

                                                                                                                            Citrzcn or Subjecr ofa               O3         O 3     For.igD Nation                                      o 6 .l6
IV. NATURf, OF SUITeta.zo,                                  x" hon.    Bo\onty)                                                                                             Click here for:Nat           ofSuit Code Descr
                              ''t'                                           ll       ,RTS                                       ToRFF:I-I'I RF,/PT:\A I,TI'                   BANKRI I/TCY                        (}TITFR STATII'I'F]S
                                                 PERSONAL INJURY                             PERSONAL INJURY                O    625   Dog R.lrt   d   S.,ar       O     422 App.al28 USC 158               t   375 Fals      Claic         Acr
O    120   Mdin.                             O 310 Airpltu.                            O   365   P6dEl lDjEy         -                  ofProp.ny 2l USC EEI       O     423 Wnheawd                        O   376 Qui       Td   (3   I   USC
O    130   Milld Acr                         O 31, Airple. Produci                             Prcdud Liabiliry             O    690   ol[d                                    28 USC 157                              3729(^))
O    140   Negoti.bl. ln$nrnmt                     Lialility                           O   36? He.lth Ce.r'                                                                                                 O   400 Srrc R..lportimmmt
O    150   Reovdy of Ovdp8rGnr               O 320 Ass Lib.l &                                   Phmac.uticit                                                             PRoPT   RI\ RI(:HI\               O   410 Afiimlsr
           & Enforcde of Judgndt                                                               P€Eonal Injury                                                      O     820 Coprnghs                       D   430 Bdls ed B&*irg
                                             O   330    F.doil Employc6                        Prcdud Li.bility                                                    f,    810 Pat.nt
O    152   Rccolc.y ofD.flullcd                         Liabniry                       O   366 Asb€$os P.mnal                                                      I     835 Palenr , Abbrcyiared           O   460    D.portstid
                                             O   140    Mfiin.                                 Iljuy Product                                                                 ll.w DruA Applicatiotr         O   470    R&kaar InfE!@d             and
           (Exclud.s    vetses)              O   145    Muin.     Prod@t                         Li!bilrty                                                         O     E40   Trademan                               Corlpt OrgaiatioB
O    153   Reov.ry of Ov.rpslr.nl                       Liability                       PERSONAL PROPERTY                                                                soa   tat sr.tiRtTY                O   480 CNmcr Crcdii
           ofyct.d      s   Bcn.fits         O 350 Motor Vchicl.                       O   170 Olher FEud                   O    710 Fair   kbor Srodrrd5          o     86r HrA (895tr)                    O   490 Cabl.,sat TV
O    160   SlekholdcB        Suits           O 3J5 Motor Vchicl.                       O   371 Ttuth in Lcnding                                                    O     862 Black Lus (923)                O   E50    Seuiti.Ycomhoditi.g
a,   190   Oth6 ContE t                                 Prcducl Liability              O   380 Other Per$ml                 D    720 Labor/lvluugm€nt              O     E6l DIwC/DIww (405(s))
O    I95 Con     &t    Prcdud Liabilily                                                          Prop.rty    Ddrse                                                 O     864 SSID Titl. XVI                 O   890 Oths SBtntory ActioB
                                                                                       O   385   kop.ny D@as.               O    740 Railw.y Labd Aci              O     E65 RSI (105(s))                   O   891 Agnculnlal Acls
                                             O   362 P€lseal InJuy -                             Prodri Lilbility           O    75   I Fdily ed Mcdical                                                    O   E93    EDvircmanal M.tt s
                                                        M.dicsl   Mrlp8tie                                                                                                                                  3   895    fftdom oflnfonDation
                              ]RI'Y                CIvII-RIGIITS                        PRtS()\[:R Pt         tIl t()\S     El 790 Olhd Labor LidgatioD                   FT,DT]RAL TAX ST]I'IS
0l 2lo lsd Cddmtion                          D 440 Other CiYil Ridts                                                        O    791 Employ.c  Rcti.mcni           O 870Ta.s(U.S Plaintiff                  O   896    Arbit'rlion
O 220 FoadosG                                O 441VotinS                               O   463 Alien  D.iqh.e                          lncmc Scruity Act                                                    O   899 AdDini3Fariv.  Prcc.du.
O 230 Rmt L.ac & Ejemot                      C   :142   Emplqrdr                       O   510   Motios to V@1.                                                    O E?l IRS       Thnd Party                         Acr/Rai.w or App.al of
O 240 Torts to Lud                           O   441    HouDs/                                                                                                                 26 USC 7609                            Ascncy Dccision
O 245 Ton Produt Liability                              Ac.onmoddionr                  O   530   Gdclal                                                                                                     O   950   Costitutidality of
O 290 All Odrr Rerl Prop.ny                  O   ,145   Ams w/Disabiliti.s        -    O   535 DBth    P.Elty                           I\t\ll(;R{r()\
                                                                                                                            0    462 Nfinliatim AppliBbon
                                             O   446    AD.r. w/Diebiliti.s- O             540 Medmus & Oiha                a,   465 Othcr lmnigration
                                                        Oth.r                          O   550 Civil Ridts
                                             O   446 Education                         O   555 kison Condition
                                                                                       O   560 Civil D.tain€e    -


V. ORIGIN /PL* - "x hoh. Bor o"tt)
Xl Original   O 2 Removed from
    Proceeding State Court
                                                                      O3              Remanded      from O4 Rcinstated or O 5 Transferred from O 6 Multidistrict O8                                                                Multidistrict
                                                                                      Appellate     Court   Reopcned Another District              Litigation -
                                                                                                                                                   'lransler
                                                                                                                                                                                                                                   Litigation -
                                                                                                                                                                                                                               Direat File
                                                  Cite the U.S. Civil Statute under which you are filing (Do no,                            cit juritdi.tinnol stdt td   t !6li,6ir)
                                                   40 U.S.C Sections 3'113 an 3114
vt. cAl;sE ol AcTIo\                              Bri€f description of cause
                                                   Land Condemnation                          roceedi           for tem          ra      easement R ht of Ent                     to surve and conduct testin
Vll.              IN O CHECK Ir rurs ls A CLASS AcrroN
           R-EQUESTf,D                                                                                                           DEttrAr..D $                                    CHECK YES only if d€manded in complaint
           COMPLAINT:  UNDER RUI.I.I23. F R Cv P.                                                                                                                                JUR}'DE}{AND:                     O    Yes         ENo
VIII.       RELATED CASE(S)
            IF ANY                                                                    JUDCE                                                                              DOCKET NT]MBER
DATE                                                                                          GNATLIRE                    RNEY OF RECORD
07t09t2019

     RIICEIP-I   I                      ANlOUNT                                                    PLYING IFP                                          ,JI]DGE                               NIAG JUDGE
